Case: 22-30092         Document: 00516574884             Page: 1      Date Filed: 12/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                                          United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                                                                 December 12, 2022
                                        No. 22-30092
                                                                                      Lyle W. Cayce
                                                                                           Clerk
   Azby Fund,

                                                                                 Appellant,

                                             versus

   Wadsworth Estates, L.L.C.; Joseph Young, Jr.,

                                                                                  Appellees.


                      Appeal from the United States District Court
                          for the Easter District of Louisiana
                               USDC No. 2:21-CV-1230


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          After Wadsworth Estates (“Wadsworth”) declared Section 11
   bankruptcy, one of its creditors, Azby Fund (“Azby”), moved under
   11 U.S.C. § 506 to determine its creditor status. Wadsworth, as the debtor in
   possession, objected to the motion, claiming that Azby had failed to timely
   reinscribe its 2006 mortgage and thus had lost its secured status under




          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-30092       Document: 00516574884            Page: 2      Date Filed: 12/12/2022




                                       No. 22-30092


   Louisiana law. The bankruptcy court and district court both agreed with
   Wadsworth that Azby had lost its secured status. We affirm.
                                            I.
          On March 28, 2006, Azby loaned Wadsworth $400,000. The loan was
   secured by a Multiple Indebtedness Mortgage (the “2006 Mortgage”) on a
   parcel of land, known as the Wadsworth Tract, in St. Tammany Parish,
   Louisiana. The 2006 Mortgage was recorded in the St. Tammany Parish
   mortgage office on March 29, 2006. In 2013, Azby and Wadsworth amended
   the 2006 Mortgage by executing an Amended and Restated Note (the
   “Amended Note”). The Amended Note was accompanied by a First
   Amendment to Multiple Indebtedness Mortgage, which was recorded in the
   public records on August 5, 2013 (the “Amended Mortgage”). The
   Amended Mortgage did not create a new mortgage or encumber additional
   property; rather, it merely changed a section concerning the obligations
   secured by the 2006 Mortgage and provided that “all of the other terms of
   the [2006] Mortgage remain as set forth in the [2006] Mortgage.”1
          In 2020, Wadsworth filed a voluntary petition under Chapter 11 of the
   Bankruptcy Code. Because the bankruptcy court never appointed a trustee,
   Wadsworth obtained, and still maintains, debtor in possession status. Four
   other creditors claim secured status over the Wadsworth Tract: (1) First
   American Bank and Trust, which recorded a mortgage on March 29, 2006;
   (2) Beverly Construct Co., LLC, which recorded a mortgage on October 8,
   2009; (3) Joseph Young, Jr., an appellee here, who recorded a mortgage on


          1
              Specifically, the amendment replaced this phrase in the 2006 Mortgage—
   “Mortgagor’s promissory note dated March 27, 2006, in the principal amount of
   $400,000”)—with the following: “Mortgagor’s promissory note dated March 27, 2006,
   in the principal amount of $400,000, as amended by the Amended and Restated Note dated
   ____________, 2013 . . . .”




                                             2
Case: 22-30092         Document: 00516574884            Page: 3      Date Filed: 12/12/2022




                                         No. 22-30092


   June 16, 2017; and (4) First National Bankers Bank, which recorded a
   mortgage on February 27, 2018. Combined, the five creditors have secured
   debt of about $17 million on the Wadsworth Tract, which far exceeds its
   undisputed $9 million fair market value. Indeed, Young’s secured debt alone
   ($9.3 million) exceeds the fair market value.
          On April 14, 2021, Azby moved for a Determination of Secured Claim
   under 11 U.S.C. § 506(b), which generally permits a creditor whose claim is
   secured by property of a value greater than the claim to recover interest, fees,
   costs, or charges. Wadsworth objected to Azby’s motion, and Azby
   responded, arguing that Wadsworth lacked standing to object and that its
   objection was in any event meritless. On June 11, 2021, the bankruptcy court
   ruled against Azby, finding that Azby’s failure to reinscribe the 2006
   Mortgage had caused Azby to lose its priority status—relegating Azby to fifth
   in line. Azby appealed to the United States District Court for the Eastern
   District of Louisiana. Wadsworth and Young filed a single opposition brief.2
   The district court rejected Azby’s standing argument and affirmed the
   bankruptcy court’s decision on the merits.
                                              II.
          In appeals arising from a district court’s order affirming the final
   judgment of a bankruptcy court, we apply the same standard of review as the
   district court. Furlough v. Cage (In re Technicool Sys., Inc.), 896 F.3d 382, 385
   (5th Cir. 2018). Accordingly, we review the district court’s decisions on
   standing and statutory interpretation de novo. St. Paul Fire & Marine Ins. Co.
   v. Labuzan, 579 F.3d 533, 538 (5th Cir. 2009).




          2
              The parties dispute whether Young properly objected to Azby’s § 506(b) motion.




                                               3
Case: 22-30092      Document: 00516574884          Page: 4   Date Filed: 12/12/2022




                                    No. 22-30092


                                        III.
                                         A.
          We first address Azby’s argument that Wadsworth lacks prudential
   standing to contest the § 506(b) motion. In addition to Article III standing, a
   party in a bankruptcy proceeding must demonstrate its prudential standing
   to challenge a bankruptcy court’s order. Labuzan, 579 F.3d at 539. Typically,
   “[t]o determine whether a party has standing to appeal a bankruptcy court
   order, this court uses the ‘person aggrieved’ test.” Dean v. Seidel (In re
   Dean), 18 F.4th 842, 844 (5th Cir. 2021) (citation omitted); In re Coho Energy,
   Inc., 395 F.3d 198, 202–04 (5th Cir. 2004) (applying test in Chapter 11
   proceeding). This requires an appellant to show it is “directly, adversely, and
   financially impacted by a bankruptcy order.” In re Dean, 18 F.4th at 844
   (citation omitted).
          Azby contends Wadsworth lacks prudential standing because the
   Wadsworth Tract is valued at less than the amount of the creditors’ secured
   claims. Accordingly, Wadsworth stands to gain nothing from the sale of the
   property because nothing will be left after the secured creditors take their
   share. Wadsworth counters that, as a debtor in possession, it is vested with
   the rights, powers, and duties of a bankruptcy trustee. As such, Wadsworth
   has a statutory duty to protect the estate by objecting to Azby’s § 506(b)
   motion, which gives it prudential standing.
          We agree with Wadsworth. As the district court correctly found,
   Azby’s argument ignores Wadsworth’s fiduciary duties as a debtor in
   possession. Under the Bankruptcy Code, a debtor in possession is vested with
   the same rights, powers, and duties as a bankruptcy trustee. 11 U.S.C.
   § 1107(a). Among other duties, a trustee “shall . . . examine proofs of claims
   and object to the allowance of any claim that is improper.” 11 U.S.C.
   § 704(a)(5). Thus, a debtor in possession, like a trustee, takes on fiduciary




                                         4
Case: 22-30092        Document: 00516574884              Page: 5       Date Filed: 12/12/2022




                                         No. 22-30092


   responsibilities to all creditors. See In re CoServ, LLC, 273 B.R. 487, 497
   (Bankr. N.D. Tex. 2002). “Implicit in the duties of a Chapter 11 trustee or a
   debtor in possession as set out in Sections 1106 and 704 of the Bankruptcy
   Code is the duty of such a fiduciary to protect and preserve the estate . . . .”
   In re CoServ, 273 B.R. at 497; see also Ford Motor Credit Co. v. Weaver, 680
   F.2d 451, 461 (6th Cir. 1982) (“[A] debtor in possession has the duty to
   protect and conserve the property in his possession for the benefit of
   creditors.”). Consequently, as a debtor in possession, Wadsworth has
   prudential standing to contest Azby’s § 506(b) motion.3
                                               B.
           We turn to the merits. Azby argues that the recordation of the
   Amended Mortgage in 2013 initiated a new ten-year inscription period.
   Wadsworth counters that, under applicable Louisiana law, the duration of the
   effect of a mortgage’s recordation turns on the date the mortgage is created
   and, if applicable, the date the mortgage is reinscribed. See La. Civ. Code
   Ann. arts. 3357, 3361–65. Azby’s Amended Mortgage qualified as neither
   and so, according to Wadsworth, did not commence a new ten-year period.
           In these bankruptcy proceedings, Louisiana law governs the validity
   and scope of a secured interest. See Butner v. United States, 440 U.S. 48, 54–
   55 (1979). The general rule is that the effect of a recorded mortgage lasts for
   ten years from the date of the instrument. See La. Civ. Code Ann. art.
   3357 (“Except as otherwise expressly provided by law, the effect of
   recordation of an instrument creating a mortgage or pledge or evidencing a
   privilege ceases ten years after the date of the instrument.”).4 If the mortgage


           3
             Because Wadsworth has standing, we need not address whether Young properly
   objected to Azby’s motion.
           4
             See also id., rev. cmt. (b) (referring to the “general rule that the effect of an
   inscription ceases ten years after the date of the document evidencing the mortgage, pledge,




                                                5
Case: 22-30092        Document: 00516574884              Page: 6      Date Filed: 12/12/2022




                                         No. 22-30092


   is reinscribed before the effect of recordation ceases, it continues for an
   additional ten years from the date of the recorded notice of reinscription. See
   id. art. 3364. The Louisiana Civil Code (“Code”) prescribes an “exclusive”
   method of reinscription. See id. arts. 3362, 3363. It also specifies that an
   “amendment” of a mortgage instrument does not constitute a
   “reinscription” of the mortgage. Id. art. 3363. Thus, if a mortgage interest is
   not properly reinscribed, junior security interests will become senior to it. See
   Am. Nat’l Ins. Co. v. Heller Fin., Inc., 989 F.2d 854, 856 (5th Cir. 1993); La.
   Civ. Code Ann. art. 3365 (explaining that cessation of an original
   recordation period causes the security interest to lose its seniority status).
           These principles support the district court’s conclusion that Azby’s
   Amended Mortgage failed to commence an additional ten-year inscription
   period in 2013. Azby concedes, as it must, that the amendment did not
   constitute a reinscription under articles 3362 and 3363. Consequently, under
   article 3357, the effect of the original mortgage ceased on March 29, 2016.
           Azby nonetheless argues that, under article 3347, recording the
   Amended Mortgage provided sufficient notice to third parties and
   established its own primacy date. We disagree. Article 3347 says nothing of
   the sort: the article generally makes an instrument’s recordation effective
   upon filing,5 but it does not address the specific questions of mortgage
   duration covered by articles 3357 through 3364. The district court’s
   conclusion was therefore correct: “Azby does not cite any authority to


   or privilege”). The effect of recordation is extended for an additional six years if the
   instrument describes any secured obligation that “matures nine years or more after the date
   of the instrument.” Id. art. 3358.
           5
              “The effect of recordation arises when an instrument is filed with the recorder
   and is unaffected by subsequent errors or omissions of the recorder. An instrument is filed
   with a recorder when he accepts it for recordation in his office.” La. Civ. Code Ann.
   art. 3347.




                                               6
Case: 22-30092     Document: 00516574884             Page: 7   Date Filed: 12/12/2022




                                      No. 22-30092


   support its argument that the recordation of the Amended Mortgage, which
   did not create a mortgage but merely amended the terms of an existing
   mortgage, triggered the start of a new inscription period.”
                                  *        *         *
          The district court’s judgment is AFFIRMED.




                                           7